Exhibit 10.1

AMENDMENT NO. 2 TO

AMENDED AND RESTATED LICENSE AGREEMENT

This Amendment No. 2 to the Amended and Restated License Agreement (this
“Amendment No. 2”), is entered into by and between Immersion Software Ireland
Limited (“Immersion Ireland”), an Irish company and a wholly owned subsidiary of
Immersion Corporation, a Delaware corporation (“Immersion Corporation,” and
collectively with Immersion Ireland, “Immersion”), and Samsung Electronics Co.,
Ltd., a South Korean corporation with principal offices located at 416
Maetan-3dong, Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742 Korea for itself and
on behalf of its Affiliates (collectively “Samsung”), effective as of
February 15, 2014 (the “Second Amendment Date”). This Amendment No. 2 amends
that certain Amended and Restated License Agreement, effective as of January 1,
2013, by and between Immersion and Samsung, as amended heretofore (the
“Agreement”). Capitalized terms used, but not defined, in this Amendment No. 2,
shall have the same meaning ascribed to them in the Agreement.

WHEREAS, the parties wish to amend the Agreement to: (a) add Immersion’s Tactile
Assist to the Immersion software licensed to Samsung under the Agreement;
(b) grant licenses set forth in the Agreement with respect to Wearables (as
defined herein) and mobile phones that function with Appcessories (as defined
herein); and (c) grant Samsung rights to internally evaluate Immersion software
that Samsung may wish to license from Immersion for commercial use pursuant to
the Agreement, in each case, on the terms and conditions set forth in this
Amendment No. 2.



--------------------------------------------------------------------------------

NOW, THEREFORE, in accordance with Section 14.9 of the Agreement, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Agreement as follows:

1. Addition of Immersion’s Tactile Assist to the Agreement; Evaluation License
Software.

a. Amendment to Exhibit A. The parties hereby amend the Agreement by replacing
the table in Exhibit A of the Agreement with the table attached hereto as
Exhibit A, such that Immersion’s Tactile Assist software product shall be
included within the definition of Immersion TouchSense/Integrator Solutions
under the Agreement.

b. Amendment to Section 2 (“Grant of Licenses”). The parties hereby amend the
Agreement by adding a new Section 2.3(d) to the Agreement as follows:

“2.3(d) Evaluation Software License. Subject to Samsung’s compliance with the
terms and conditions of this Agreement, Immersion Ireland hereby grants to
Samsung a restricted, non-exclusive, personal, nontransferable,
nonsublicensable, royalty-free, revocable right to use, during the Term and in
accordance with the documentation provided by or on behalf of Immersion Ireland,
any Evaluation Software, solely in a non-production capacity for Samsung’s own
internal testing and evaluation of the Evaluation Software. Except as set forth
in this Section 2.3(d), no other right or license of any kind is granted by
Immersion Ireland to Samsung hereunder with respect to the Evaluation Software.”

c. Addition of Definitions. The parties hereby amend the Agreement by adding new
Sections 1.70 through Section 1.74 to the Agreement as follows:

“1.70 ‘Accessibility Features’ shall mean features of a Licensed TouchSense
Device that satisfy the following requirements: (a) such features are designed
and solely marketed for use by an end user with physical disabilities (e.g., an
end user that is hearing impaired) in order to improve the accessibility of such
Licensed TouchSense Device’s media and gaming features by such end user; and
(b) such features are only available when an end user of such Licensed
TouchSense Device activates such features in the “Settings” menu (or similarly
designated menu).”

“1.71 ‘Appcessories’ shall mean hardware products that, with the assistance of
an end user software application incorporated in a mobile phone, can be
controlled or otherwise used by an end user through such end user software
application incorporated in such mobile phone.”

“1.72 ‘Evaluation Software’ shall mean any software (in object code form or
source code form) and/or hardware materials provided by or on behalf of
Immersion Ireland to Samsung during or prior to the Term that are either:
(1) indicated by or on behalf of Immersion Ireland at or after time of delivery
that such software/hardware materials are for internal evaluation (or is, in the
case of software, identified as an alpha or beta version), is otherwise
software/hardware not indicated in writing at or after delivery as an “official
release” of such software/hardware; (2) software/hardware that, under all of the
circumstances, could reasonably be considered by Immersion Ireland to be
software/hardware intended solely for internal evaluation by Samsung; or (3) any
other software that is not Licensed Software pursuant to the terms and
conditions of this Agreement. For the avoidance of doubt, Licensed Software
shall not include any Evaluation Software.”

“1.73 ‘Tactile Assist’ shall have the meaning set forth in Exhibit A.”

“1.74 ‘Wearables’ means computerized watches, bracelets, anklets, armbands,
shoes, helmets, headphones, glasses, gloves and, in each case, substantially
similar types of wearable devices.”



--------------------------------------------------------------------------------

d. Addition of Tactile Assist to Definition of Immersion TouchSense/Integrator
Solutions. The parties hereby amend the Agreement by replacing the definition of
Immersion TouchSense/Integrator Solutions with the following:

“1.33 ‘Immersion TouchSense/Integrator Solutions” shall mean, collectively, the
Immersion TouchSense Player Software, the Immersion Integrator Software and
Tactile Assist.”

2. Addition of Limitations on Use of Tactile Assist and Evaluation Software. The
parties hereby amend the Agreement by adding a new Section 2.4(g) and
Section 2.4(h) to the Agreement as follows:

“2.4(g) Notwithstanding anything to the contrary in this Agreement, Samsung
shall not use, utilize or otherwise enable the use of Tactile Assist except for
use in Accessibility Features in a Licensed TouchSense Device.”

“2.4(h) Notwithstanding Section 2.3(d), Samsung shall not, without the prior
written consent of Immersion Ireland: (a) copy all or any portion of any
Evaluation Software; provided, however, that Samsung may make a reasonable
number of copies solely for the purposes set forth in Section 2.3(d);
(b) decompile, disassemble or otherwise reverse engineer any Evaluation
Software, or determine or attempt to determine any source code, algorithms,
methods or techniques embodied in any Evaluation Software or any portion
thereof; (c) distribute, disclose, market, rent, lease, assign, sublicense,
pledge or otherwise transfer any Evaluation Software, in whole or in part, to
any third party; or (d) use any Evaluation Software for production or other
commercial purposes of any kind whatsoever. For purposes of this Agreement,
Samsung shall control and safeguard Evaluation Software to the same extent as
Samsung is obligated to control and safeguard Source Code pursuant to
Section 2.4(e). As between Immersion and Samsung, Immersion retains all right,
title and interest, including, without limitation, all patent rights,
copyrights, trademarks and trade secrets, in and to the Evaluation Software and
any portion thereof, and any copy or modification of any of the foregoing.
Samsung shall have only those rights in or to the Evaluation Software granted to
it pursuant to this Agreement. The terms and conditions applicable to Licensed
Software in Section 8 (Protection) shall also apply to the Evaluation Software.
The Evaluation Software is provided “as is” and Immersion Ireland disclaims all
warranties and representations, whether express or implied, relating to the
Evaluation Software.”

3. Addition of Wearables and Mobile Phones that function with Appcessories. The
parties hereby amend the Agreement by replacing the definition of “Mobile
Device” set forth in Section 1.45 of the Agreement with the following:

“1.45 ‘Mobile Device’ means any electronic mobile device having
telecommunication or computing functionality including without limitation a
mobile phone (including a mobile phone that can be used in conjunction with
Appcessories), any Appcessories that are attached to a mobile phone or other
Mobile Device (for example, a flip cover, screen protector, carrying case, power
cord, etc.), laptop, notebook, netbook, MP3, camera, tablet computer (including
a convertible notebook), or a Wearable.”

This Amendment No. 2 supersedes all prior discussions and understandings between
the parties with respect to the matters set forth herein. Except as expressly
modified and amended in this Amendment No. 2, all other provisions of the
Agreement shall remain in full force and effect and unchanged and are ratified
hereby. In the event of any inconsistency or conflict between the Agreement and
this Amendment No. 2, the terms, conditions and provisions of this Amendment
No. 2 shall govern and control. This Amendment No. 2 may be executed (including,
without limitation, by facsimile signature or PDF) in counterparts, with the
same effect as if the parties had signed the same document. Each counterpart so
executed shall be deemed to be an original, and all such counterparts shall be
construed together and shall constitute one agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
signed this Amendment No. 2 effective as of the Second Amendment Date.

 

Immersion Software Ireland Limited    Immersion Corporation By:   

/s/ Liam Grainger

   By:   

/s/ Victor Viegas

Name: LIAM GRAINGER    Name: VICTOR VIEGAS Title: DIRECTOR    Title: PRESIDENT
AND CEO Date signed: 3-19-2014    Date signed: 3-11-14 Samsung Electronics Co.,
Ltd.    By:   

/s/ O. Kang Hwan

      Name: O. KANG HWAN       Title: V.P.       Date signed: 2-24-2014      



--------------------------------------------------------------------------------

EXHIBIT A

IMMERSION TOUCHSENSE/INTEGRATOR SOLUTIONS

 

Name

  

Description

TouchSense 3000 (“TS3000”)    Immersion’s TouchSense Player 3000 (and any
related haptic effect libraries), executable only in object code format,
providing single-actuator support, solely in the form delivered by Immersion
Ireland to Samsung pursuant to this Agreement. TouchSense 3000EES (“TS3000EES”)
   Immersion’s TouchSense Player 3000EES (and any related haptic effect
libraries), executable only in object code format, providing enhanced
single-actuator support, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. TouchSense 4000 (“TS4000”)    Immersion’s
TouchSense Player 4000 (and any related haptic effect libraries), executable
only in object code format, providing multiple-actuator support, solely in the
form delivered by Immersion Ireland to Samsung pursuant to this Agreement.
TouchSense 5000 (“TS5000”)    Immersion’s TouchSense Player 5000 (and any
related haptic effect libraries), executable only in object code format,
providing Piezoactuator support, solely in the form delivered by Immersion
Ireland to Samsung pursuant to this Agreement. Integrator (formerly MOTIV)
(“Integrator”)   

The modules of Immersion Corporation’s Integrator that are
commercially-available as of the Effective Date – which includes, and is limited
to, the following modules:

 

•     User Interface Module, solely in the form delivered by Immersion Ireland
to Samsung pursuant to this Agreement. Generally, this module provides a
mechanism to integrate haptics into applications of the Android operating system
that are developed using standard Android operating system “widgets.”

 

•     Theme Manager Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides default
haptic themes that can be applied to the Android operating system.

 

•     Reverb Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module translates audio data
into haptic effects.

 

•     Ringtones Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module couples pre-designed
haptic effects with ringtones.

 

•     WebKit Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides a mechanism
to integrate haptics into standard elements of webpages when viewed with the
browser software known as “WebKit”.



--------------------------------------------------------------------------------

HD Integrator (“HD
Integrator”)

  

The modules of Immersion Corporation’s HD Integrator that are
commercially-available as of the Effective Date – which includes, and is limited
to, the following modules:

 

•     User Interface Module, solely in the form delivered by Immersion Ireland
to Samsung pursuant to this Agreement. Generally, this module provides a
mechanism to integrate haptics into applications of the Android operating system
that are developed using standard Android operating system “widgets.”

 

•     Theme Manager Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides default
haptic themes that can be applied to the Android operating system.

 

•     Reverb Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module translates audio data
into haptic effects.

 

•     Ringtones Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module couples pre-designed
haptic effects with ringtones.

 

•     WebKit Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides a mechanism
to integrate haptics into standard elements of webpages when viewed with the
browser software known as “WebKit”.

Tactile Assist (“Tactile Assist”)

   Immersion’s Tactile Assist software product, solely in the form delivered by
Immersion to Samsung pursuant to this Agreement.